Citation Nr: 0001222	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  92-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as residual to a motor vehicle accident.

2.  Entitlement to service connection for blackouts, claimed 
as residual to a motor vehicle accident.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as residual to a motor vehicle accident.

4.  Entitlement to service connection for a back disorder, 
claimed as residual to a motor vehicle accident.

5.  Entitlement to service connection for optic nerve damage 
resulting in shaking and blurred vision, claimed as residual 
to a motor vehicle accident.

6.  Entitlement to service connection for a nasal fracture, 
status post rhinoplasty, claimed as residual to a motor 
vehicle accident.

7.  Entitlement to a compensable evaluation for a scar above 
the right eyebrow for the period August 8, 1988, through 
October 16, 1990. 

8.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected scar above the right eyebrow.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia.  In connection with his appeal, 
the veteran presented testimony at a personal hearing in 
March 1992; a transcript of that hearing is associated with 
the claims file.

The Board notes that during the pendency of this appeal, the 
RO has assigned a 10 percent evaluation for the veteran's 
service-connected right eyebrow scar, effective October 17, 
1990, and has considered the veteran's appeal as continuous 
from the date of the initial grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The award of 
a 10 percent evaluation represented only a partial grant of 
benefits, in that VA's Schedule For Rating Disabilities 
(Schedule) provides for higher evaluations for facial 
scarring, and also insofar as the veteran initially disagreed 
with the zero percent evaluation initially assigned to his 
scar effective August 10, 1988.  The veteran has not 
withdrawn his appeal, continuing to argue that a higher 
percentage evaluation is warranted for his scar.  The issues 
on the first page of this opinion are phrased to reflect his 
continued disagreement both with the noncompensable 
evaluation awarded from August 10, 1988 through 
October 16, 1990, and with the RO's decision that no more 
than a 10 percent evaluation is warranted for that scar.  See 
Grantham v. Brown, 114 F.3d 1156 (1997) and AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The case was remanded by the Board in October 1994 and has 
been returned for appellate review.  The claims of 
entitlement to service connection for headaches, blackouts, a 
right shoulder disorder, a back disorder, optic nerve damage 
resulting in shaking and blurred vision, and a nasal 
fracture, status post rhinoplasty, all claimed as residual to 
a motor vehicle accident, are discussed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  There is competent evidence of record that plausibly 
relates existing headaches to the veteran's period of 
service.

2.  There is competent evidence of record that plausibly 
relates existing blackouts to the veteran's period of 
service.

3.  There is competent medical evidence of record that 
plausibly relates current right shoulder problems to service.

4.  There is competent medical evidence of record that 
plausibly relates current back problems to service.

5.  There is competent medical evidence of record that 
plausibly relates visual disturbances to the veteran's period 
of service.

6.  There is competent medical evidence of record showing 
that the veteran had several nasal surgeries during service 
and that plausibly relates current nasal problems to his 
period of service.  

7.  The competent and probative evidence of record reflects 
that the veteran has a right eyebrow scar, resulting in no 
more than mild-to-moderate facial disfigurement; the 
evidentiary record does not reveal that such scarring is 
severe and/or that is results in a marked and unsightly 
deformity of the eyelids or marked discoloration/color 
contrast.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
blackouts is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
right shoulder disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for optic 
nerve damage is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of entitlement to service connection for a 
nasal fracture, status post rhinoplasty, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The criteria for a 10 percent evaluation for a right 
eyebrow scar for the period August 8, 1988, through October 
16, 1990, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (1999).

8.  The criteria for an evaluation in excess of 10 percent 
for a right eyebrow scar have not been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A history of a nose fracture was noted on the report of 
physical examination at enlistment, dated in March 1982.  
Service medical records reflect that in November 1982 the 
veteran requested nose surgery.  He was described as status 
post broken nose.  He was asymptomatic except for headaches, 
which were noted on history to appear to be tension rather 
than sinus in origin.  Later in November 1982, the veteran 
again reported that he wanted to have his nose fixed because 
it gave him headaches.  On an ear, nose, and throat 
consultation in December 1982, it was determined that he had 
a nasal septum deformity.  In February 1983, he underwent 
septoplasty.  The veteran went for a follow-up evaluation in 
March 1983; and sutures were removed at that point.  On 
observation the septum was straight, though there was some 
mild anterior widening.  His airways were stated to be 
"good" bilaterally.  The assessment was simply status post-
septoplasty, with a good result.

In April 1983, the veteran reported that he had had facial 
trauma when he fell and hit his nose on a ladder step.  No 
bony abnormalities were noted.  The impression was soft 
tissue nose trauma.  The veteran complained of a stuffy nose 
in June 1983.  Observation at that time did not reveal any 
abnormality.  The veteran was prescribed a decongestant.

In February 1984, the veteran was seen for emergency care 
following a motor vehicle accident.  It was reported that he 
had cut his right eye when his head hit the windshield.  
There was a three-inch long laceration of the right forehead.  
X-rays were negative for fracture.  There was no loss of 
consciousness or memory.  His visual acuity was 20/20.  The 
laceration was closed with sutures.  Radiographic studies 
appeared within normal limits.  He also complained of right 
shoulder pain with no apparent fracture or dislocation.  The 
diagnoses were laceration supraorbital, right, and closed 
head trauma.  Other records in February 1984 reflect that he 
was treated with ice to the shoulder and forehead and that no 
other injuries were noted.  In a follow-up examination in 
February 1984, it was noted that the laceration was healing 
well with no evidence of infection.  There was decreased 
pinprick sensation in the distribution of the right 
supraorbital nerve.  The sutures were removed one week later.  
He was seen in April 1984 for itching of the wound site on 
his head.

When the veteran was seen in June 1984, he reported that he 
had had some glare in his vision on four occasions since his 
accident earlier that year.  There were no neurologic 
deficits noted.  The assessment was status post motor vehicle 
accident.  On an eye examination in June 1984 his vision was 
20/20, bilaterally.  He reported that he had had intermittent 
haziness or glaring since an automobile accident three months 
earlier.

When the veteran was seen in November 1984, he reported that 
he had had headaches off and on since an accident in February 
1984.  He related that he had been told that the doctors were 
unable to remove all the glass fragments from his forehead.  
He described headaches located at the back of his head and 
above and below the eyes.  The assessment was headaches, 
questionable etiology.  When he was seen one day later, it 
was reported that he had had prior nose surgery and that he 
then had been struck in the nose after surgery.  The 
diagnosis was deviated nasal septum.  The veteran reported 
that he had struck his head on the windshield and sustained a 
laceration of the right supraorbital area without loss of 
consciousness.  He complained of intermittent occipital and 
frontal headaches without blurred vision, decreased vision, 
or photophobia.  The examination of the nose revealed nasal 
deformity status post septoplasty.  The assessment was 
deviated nasal septum and probable tension headaches.  
Another record indicates headaches of questionable etiology.

In December 1984, the veteran was admitted for an 
abbreviation septo-rhinoplasty.  He complained of decreased 
airway ability.  Due to scheduling of emergency cases, his 
surgery was deferred until another date.

Service records reflect that in April 1985 the veteran was 
admitted after falling down a ladder while intoxicated.  It 
was stated that he had not had any loss of consciousness but 
that he had been difficult to arouse.  A skull series was 
normal.  Examination revealed an abrasion/contusion to the 
right lateral back and rib area, and tenderness in the same 
area.  He also complained of nose pain.  A nasal series 
revealed a possible depression fracture of the tip of the 
nasal bone; however, it was not possible to determine whether 
this was old or new.  In an entry of April 1986, it was noted 
that the veteran wanted to go to Jacksonville Naval Air 
Station for treatment of his nasal septum.  In May 1986, the 
veteran underwent a rhinoplasty.  Thereafter, he was returned 
to full duty.  There is no separation physical examination 
report on file.

The veteran filed his initial claim in August 1988 for 
compensation benefits for a broken nose, a blow to the head, 
headaches, eyes, and scars due to a car accident.  He 
reported no post-service medical treatment.

At the time of VA examinations in September 1988, the veteran 
reported that he had sustained injuries during a motor 
vehicle collision in service, including a laceration above 
the right eyebrow and a fracture of the nose and nasal bones.  
He related that, since the injury, he had had occasional 
blurred vision and headaches involving the post-occipital 
area. 

In connection with neuropsychiatric examination conducted in 
September 1988, the veteran reported that he was hospitalized 
and had surgery on his nose following his auto accident.  His 
injuries included fracture of the nose with possible period 
of unconsciousness.  He stated that thereafter he developed 
headaches which were daily, with bad ones every three or four 
days.  He indicated that his headaches began in the region of 
the right temple and then radiated to the back of his head 
and the right side of his head.  He stated that the 
headaches, when severe, would last 1 1/2 hours and that he 
would often fall asleep.  Sometimes the headaches were 
associated with very slight nausea or very slight vertigo and 
they were usually relieved by falling asleep.  He reported no 
visual difficulties except that very seldom he would see 
spots in the outer right side of his eye.  There was 
deformity of his nasal bone, a depressed area.  The diagnoses 
included residuals of injury and fracture of the nose, and 
residual headaches due to post-concussion syndrome.

On the September 1988 special ear, nose, and throat 
examination, the veteran reported that he had received a head 
injury during service and had two operations on his nose due 
to a fracture and nasal obstruction.  Examination of the nose 
revealed external deformity with deviation slightly to the 
right, with flattening of the left side of the bony nose.  
The cartilaginous portion of the nose was curved back towards 
the midline giving the whole nose a rather curved shape with 
a convexity to the right.  There was also some depression or 
slight saddle nose over the middle third and part of the 
lower third of the nose.  There was still considerable 
obstruction due to deviation of the septum to the right and 
there appeared to have been some cartilage removed from the 
caudal end of the septum.  It was noted that the operations 
were some sort of septal reconstruction and corrective 
rhinoplasty.  The diagnoses were traumatic nasal deformity, 
deviated nasal septum, traumatic in origin with nasal 
obstruction, status post operative septal reconstruction, and 
status postoperative rhinoplasty with continued nasal 
deformity.  The impression was that the headaches could be 
due to pressure inside the nose due to contact between the 
structures there.  It was also noted that there were two 
irregular scars on the forehead.  One was right over the 
right eyebrow and one above the left eyebrow about 2.5 
centimeters.  In the one on the left, there was a little hard 
area where there could be a foreign body underneath the skin.  
X-rays of the veteran's nose showed that the nasal bones and 
anterior nasal spine were intact.

In connection with eye examination conducted in September 
1988, the veteran reported that he had had blurred vision for 
two weeks following the accident but that this had cleared.  
Since that time, he had had episodes of blurred vision every 
so often.  His visual acuity was 20/20, bilaterally.  The 
diagnosis was no ocular abnormalities.

The RO, in a rating decision dated in December 1988, 
established service connection and assigned an initial zero 
percent disability evaluation to a disfiguring scar on the 
veteran's right eyebrow, effective August 10, 1988.  At that 
time the RO also denied service connection for an unspecified 
eye disorder; residuals status post elective septoplasty and 
rhinoplasty; and headaches.

When the veteran was seen by the VA in March 1990, he 
complained of headaches and back and shoulder pain.  He 
described headaches which began behind the ears.  He also 
reported five episodes of loss of consciousness without 
warning.  His headaches lasted two to three days and occurred 
once every three or four weeks.  His headaches were severe, 
lasting two to three hours.  He also reported seeing bright 
spots in his peripheral vision.  The physical examination 
revealed paraspinous spasm of the left neck to the vertex 
which reproduced headaches.  The impression was mixed 
musculoskeletal tension/vascular headaches.

In a rating decision dated in June 1990, the RO denied 
service connection for a lower or mid back disorder, a neck 
disorder and a right shoulder disorder.

VA radiographic studies of October 1990 of the right shoulder 
were within normal limits.  A VA medical certificate dated in 
October 1990 notes the veteran's complains of neck, shoulder 
and back pain and includes a diagnosis of chronic low back 
pain.  Studies in January 1991, including a computerized 
tomography (CT) scan of the right shoulder and a double 
contrast CT arthrogram of the right shoulder resulted in an 
impression of multiple filling defects in the subscapularis 
bursa which were felt to represent loose cartilaginous 
bodies.

In March 1991 the veteran was admitted to a VA facility for 
arthroscopic examination of his right shoulder.  He gave a 
history of problems since his 1984 accident.  Examination 
revealed impingement syndrome of the right shoulder.

In a decision dated in November 1991, the RO denied service 
connection for blackout spells.

At the hearing on appeal in March 1992, the veteran testified 
that he did not lose consciousness after his in-service 
accident but may have been in a state of shock.  He stated 
that he did not have a separation examination upon service 
discharge.  He reported that he had been told he had a rip in 
the rotator cuff of his right shoulder; and that his optic 
nerve may have been clipped which caused his headaches.  He 
reported that he had had blurred vision and shaking of his 
eyes since the accident.  He further testified that he last 
had a blackout in 1987 but that he continued to have some 
episodes of dizziness.  He also testified that he underwent 
shoulder surgery in 1991 at the VA Hospital in Atlanta.  The 
veteran alternatively testified that he had pain whenever his 
scar was touched and that he did not have a lot of feeling at 
the scar site.

A medical certificate dated in March 1993 notes evaluation 
for the veteran's complaints of blackout spells, headaches, 
and back and neck pain, with a recent occurrence of syncopal 
episodes.  The veteran reported that he had had a severe head 
injury in service and was pronounced dead on arrival.  He 
also complained of having an aura of light and stated that 
sometimes his entire visual field moves and there is a period 
of black for a few seconds to a few minutes.  The impression 
was status post motor vehicle accident with head injury and 
to rule out organic problems.  A progress note dated in April 
1993 indicated that examination had been completely negative 
but that a head CT was accomplished to rule out organic 
problems.  That note indicates that the veteran had related 
periods of irritable behavior during his headaches.  Head CT 
was negative.  The impression was "prob. emotional 
component."

In January 1995, the veteran reported for a VA examination.  
The examiner noted the veteran's history of involvement in an 
in-service motor vehicle accident, resulting in the veteran 
being "comatose for somewhere between five and 20 minutes."  
The examiner noted residuals of such accident, per the 
veteran's history, of a "major laceration above the right 
eye, trauma to the right shoulder, to the cervical spine, and 
to the lower thoracic spine."  The examiner further noted 
that the veteran had had a CT scan due to ongoing headaches, 
blackout spells, etc.  The veteran also reported "periods of 
mental confusion" and reported that his right shoulder had 
some calcification and a torn right rotator cuff.  
Examination revealed the veteran's head and neck to be 
normal.  Examination of the ear, nose and throat was 
negative.  The examiner noted that the veteran's right 
eyebrow scar was "largely obliterated and yet quite 
noticeable."  Examination of the extremities revealed low 
back pain on adduction of the left hip with minimal 
paresthesia in the L5 dermatome on the left.  The veteran's 
gait was normal and simple calisthenics were done without 
incident or difficulty.  Shoulder rotation was reduced by 20 
degrees in the right as compared to the left, without 
tenderness or crepitation and without other motion 
limitations.  The diagnoses were 1) a history of head injury 
with somewhat vague sequelae; 2) a history of right shoulder 
rotator cuff injury; and 3) thoracic and cervical spine pain.

Also in January 1995, VA neurologic examination was 
performed.  The veteran again reported that he had been 
unconscious after his motor vehicle accident.  He complained 
of numbness and tingling in his forehead, headaches, dizzy 
spells, blackouts and periods of indistinct vision, with 
objects moving or where he would go "completely blind."  
The veteran advised the neurologist that evaluation at a 
hospital failed to reveal anything.  He stated that the 
"attacks" began about a month after the accident and 
occurred three-to-four times a year, with the last episode 
occurring six months earlier.  Examination revealed normal 
cranial nerve testing, prompt and accurate response to 
coordination testing, negative Romberg, and only a slight 
tremor to his extended fingers.  The diagnosis was post 
traumatic organic brain syndrome.  The examiner directed 
attention to prior neurologic testing, the reports of which 
are attached to the examination report.  Those testing 
reports indicate periods of irritable behavior and refer to 
negative CT with a "prob. emotional component."  The 
January 1995 neurologic examiner noted that head injuries 
could produce insidious changes in personality without 
specific findings.

At the time of VA eye examination conducted in September 
1997, the veteran demonstrated 20/20 vision bilaterally; the 
impression was that no ocular pathology was found that would 
fit the veteran's reported symptoms of blurring or vibrating 
with headaches.  The examiner noted to "consider neuro 
eval."

Service Connection:  Pertinent Criteria

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diseases of the organic nervous system, or 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Thus, for a claim of entitlement to service connection to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  In any case, a claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


Service Connection:  Analysis

Headaches, Blackouts and Visual Complaints

Service medical records document in-service complaints of 
headaches, blackouts and visual disturbances.  Moreover, the 
veteran has testified that he has had a continuity of such 
symptomatology since service.  His statements are deemed 
credible for the purposes of determining whether his claims 
are well grounded.  Thus, the in-service prong of the Caluza 
test has been met for those claims.  

Furthermore, VA examination in 1988 included a diagnosis of 
residual headaches due to post-concussion syndrome.  Also, 
subsequent VA evaluation in January 1995 resulted in a 
diagnosis of post-traumatic organic brain syndrome, noting 
the veteran's complaints of headaches, dizzy spells, 
blackouts, and visual disturbance and reviewing prior 
testing.  Such evidence shows current disability and a 
possible nexus between such and service.  Accordingly, the 
Board finds that the veteran's claims for service connection 
for headaches, blackouts and visual disturbances, claimed as 
a result of an in-service accident, are well grounded.  

Right Shoulder and Back Disorders

Service records demonstrate that the veteran complained of 
right shoulder problems following his February 1984 
automobile accident.  Service records further show that the 
veteran fell during service and complained of pain in his 
back thereafter.  There is competent evidence of currently 
diagnosed right shoulder and back disabilities and the 
veteran has provided a history of continued right shoulder 
and back problems since his in-service accidents.  His 
statements are credible for the purpose of well-grounding his 
claims.  See King, supra.  The record also contains competent 
medical diagnoses that suggest the veteran's current back and 
shoulder disabilities are the result of an accident during 
service insofar as he has reported symptomatology beginning 
after such accident and continuing to date.  Thus, competent 
evidence of a current disability and of a possible nexus 
between that disability and service has been provided to well 
ground the veteran's shoulder and back claims.

Nasal Fracture, Status Post Rhinoplasty

Service records clearly demonstrate that the veteran 
underwent several nasal surgery operations while in service, 
and that in addition to his pre-service history of septal 
deviation, he sustained an injury to his nose falling down a 
ladder during service.  At the time of VA examination in 
1988, the veteran was diagnosed as having residuals of injury 
and fracture to the nose.  Competent evidence to date 
continues to show symptomatology post 
septoplasty/rhinoplasty.  Thus, competent evidence of a 
current nasal disability and of a possible nexus between that 
disability and service has been provided and the veteran's 
claim is well grounded.  

The Board finds that additional development is necessary in 
order to afford the veteran due process and comply with the 
duty to assist with respect to his service connection claims, 
discussed above.  This development is addressed in the remand 
portion of the decision.

Rating Evaluation:  Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a disfiguring 
scar of the head, face, or neck can be assigned a disability 
evaluation anywhere from zero percent to 50 percent, 
depending upon its severity.  A zero percent evaluation is 
given for a scar which is only "slight."  For a "moderate" 
scar, one which is "disfiguring," a 10 percent rating is to 
be granted.  A 30 percent evaluation is appropriate for a 
"severe" scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, and a 
"complete or exceptionally repugnant deformity" of one side 
of the face or a "marked or repugnant bilateral 
disfigurement" receives a 50 percent disability rating.  
Diagnostic Code 7800 also provides that when there is 
additionally "marked discoloration, color contrast, or the 
like" of the service-connected scar, a 50 percent rating may 
be increased to 80 percent, a 30 percent rating raised to 50 
percent, and a 10 percent evaluation bumped up to 30 percent.

Rating Evaluation:  Analysis

Initially, the Board notes that the veteran's assertions 
concerning the severity of his service-connected right 
eyebrow scar (that are within the competence of a lay party 
to report (see King v. Brown, 5 Vet. App. 19 (1993)), are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski1 Vet. 
App. 78 (1900).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
this claim; and that no further assistance is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The veteran is currently in receipt of a zero percent 
evaluation for his scar for the period August 10, 1988, 
through October 16, 1990; and a 10 percent evaluation 
effective October 17, 1990.  The Board has carefully reviewed 
the evidentiary record and notes that in connection with VA 
examination conducted in September 1988, the veteran's right 
eyebrow scar was opined to be mildly disfiguring, but 
nontender and well-healed.  Photographs were taken at that 
time.  Another report of VA examination, ear, nose, and 
throat examination, dated in September 1988, also noted the 
veteran's scar, without indicating that such was "severe," 
or productive of "marked discoloration, color contrast, or 
the like."  The January 1995 VA examiner noted that the 
veteran's scar was quite noticeable although "largely 
obliterated."  

The competent medical reports show scarring consistent with 
schedular criteria for a disfiguring facial scar that is no 
more than moderate in severity.  For a disability rating of 
30 percent for the veteran's service-connected scar, there 
would need be evidence of a "severe" scar, especially one 
resulting in a marked and unsightly deformity of the eyelids, 
lips, or auricles; or that there be additionally "marked 
discoloration, color contrast, or the like" of the service-
connected scar.  That is not the case here as there is no 
competent evidence of such factors.  The veteran's right 
eyebrow scar has not been described as severely disfiguring 
and none of the other criteria have been noted in connection 
with examination or other medical evaluation.  Moreover, the 
veteran himself has only contended that his service-connected 
right eyebrow scar is "moderately disfiguring."

Thus, the evidence supports a grant of a 10 percent 
evaluation for the period August 10, 1988, through October 
16, 1990, resulting in a 10 percent disability evaluation for 
the entire appeal period.  To that extent, the veteran's 
claim is granted.  However, absent competent evidence of a 
"severe" scar or the other enumerated factors a disability 
evaluation in excess of 10 percent is not warranted for any 
portion of the appeal period.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (1999).  With 
respect to this claim, the Board observes that in light of 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Further, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the RO neither 
provided nor discussed the criteria for assignment of an 
extraschedular evaluation.  In reviewing the case, the Board 
also must consider whether additional benefits are warranted 
under any of the provisions of 38 C.F.R. Parts 3 and 4 
(1999).  As to the disability picture presented in this case, 
the Board cannot conclude that it is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, so as 
to prevent the use of the regular rating criteria for 
evaluating the veteran's right eyebrow scar.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
then-current clinical manifestations and the effect that the 
disability may have had on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16.  The nature of the 
disability has been reviewed, and there has been found no 
objective medical evidence or competent lay testimony 
demonstrating a basis for the assignment of a higher rating.  
The criteria for a disability evaluation greater than 10 
percent have not been satisfied at anytime during the course 
of this appeal.  



ORDER

The veteran has submitted well-grounded claims of entitlement 
to service connection for headaches, blackouts, a right 
shoulder disorder, a back disorder, optic nerve damage 
resulting in shaking and blurred vision, and a nasal 
fracture, status post rhinoplasty, all claimed as residual to 
an in-service motor vehicle accident.

A compensable evaluation for a scar above the right eyebrow 
for the period August 8, 1988, to October 16, 1990, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An evaluation in excess of 10 percent for a service-connected 
scar above the right eyebrow is denied.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  The Court has stated that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

These matters were previously before the Board in August 
1994.  At that time, the Board remanded this matter for 
additional development, to include obtaining medical records 
and performing additional VA ear, nose, and throat, and 
neurologic examinations.  The neurologic examiner was 
requested to provide the following opinions:  Were the 
veteran's headaches etiologically related to his pre-existing 
nasal problems or any head injury in service?  Was there an 
etiological relationship between the veteran's head injury in 
service and the development of visual disturbances or 
blackouts thereafter?  The orthopedic examiner was requested 
to render opinions as to the etiology of any right shoulder 
or back disorder and whether these disorders were related to 
the in-service automobile accident.  The ear nose, and throat 
examiner was specifically requested to indicate whether any 
in-service surgical procedures or nose injuries resulted in 
an increase in the level of disability relating to the 
veteran's pre-existing nasal disorder.  

In accordance with the August 1994 remand, the veteran was 
afforded a VA general and a VA neurological examination in 
January 1995.  However, those examiners did not provide the 
required opinions, and, a special ear, nose, and throat 
examination was not performed at that time.  Also, in 
connection with the September 1997 VA ophthalmologic 
examination, it was indicated that a neurologic evaluation of 
the veteran's eye complaints should be considered.  

In a letter dated in October 1997, a VA Medical Center 
indicated that the veteran was scheduled for various 
examinations later in October 1997.  It further appears that 
the veteran may have been scheduled for additional VA 
examinations in December 1997.  A computer generated form 
dated December 11, 1997, indicates that the veteran failed to 
report for cranial nerve, joint, spine, and nose and sinus 
examinations scheduled for that time.  There does not appear 
to be any record of notice to the veteran to report for these 
examinations.

The Board observes that while the veteran has a 
responsibility to report for VA examinations which have been 
scheduled, 38 C.F.R. § 3.655 (1999), it is incumbent upon the 
VA to notify the veteran of the scheduling of an examination, 
and to explain the potential implications of a failure to 
report.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1991)).  It is unclear from information of record as to 
whether the veteran was notified in writing by either the RO, 
or a VA Medical Center, of the scheduling of the 
aforementioned examinations, and of the potential 
significance not attending such an examination could have on 
his claim.  Therefore, the Board is of the opinion that 
another attempt should be made to schedule the veteran for 
the requested VA examinations, and that he should also be 
informed of the consequences for not attending such an 
examination.  See Dusek v. Derwinski, 2 Vet. App. 519, 521-
522 (1992) (citing 38 C.F.R. § 3.655).  Further examination 
scheduling is also warranted in light of the fact that 
previously requested remand action was not adequately 
accomplished.  Stegall, at 271.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following:

1.  The RO should again provide the 
veteran opportunity to identify the names 
and addresses of all health care 
providers who have treated him for any of 
the claimed disabilities since his 
separation from service.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims folder legible 
copies of the veteran's complete 
treatment records from those facilities 
identified, which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The veteran should be afforded a VA 
neurological examination to determine 
whether he has any chronic neurological 
residuals of a head injury in service.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
and a copy of this remand MUST be made 
available to the examiner for review 
prior to the examination.  The examiner 
should review the record to determine the 
nature of the veteran's headaches and 
whether they are etiologically related to 
his pre-existing nasal problems and/or 
any in-service head injury.  The examiner 
should also comment on whether there is 
an etiological relationship between the 
veteran's head injury in service and the 
development of visual disturbances or 
blackouts thereafter.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any right 
shoulder or low back disorder.  All 
necessary tests and studies should be 
performed and all findings reported in 
detail.  The claims folder and a copy of 
this remand MUST be made available to the 
examiner for review prior to the 
examination.  The examiner is requested 
to render an opinion as to whether any 
current back or right shoulder disorder 
is etiologically related to the in-
service motor vehicle accident, or other 
incident of service. 

4.  The RO should schedule the veteran 
for a special VA ear, nose, and throat 
examination to determine the current 
status of his nasal disorder.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand MUST be made 
available for review.  The examiner 
should specifically address whether the 
veteran's in-service surgical procedures 
or any in-service nose injuries resulted 
in an increase in the level of disability 
related to his pre-existing nasal 
disorder.  

5.  The veteran should be advised of the 
consequences of the failure to report for 
the scheduled examinations under the 
provisions of 38 C.F.R. § 3.655.


6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of service 
connection for headaches, blackouts, a 
right shoulder disorder, a back disorder, 
optic nerve damage resulting in shaking 
and blurred vision, claimed as a residual 
of a motor vehicle accident; and for a 
nasal fracture, status post rhinoplasty.  
If any benefit requested on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
a reasonable period of time in which to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

